PER CURIAM:
Ricardo Antonio De Los Santos-Mora, a federal prisoner, appeals the district court’s orders concluding that he was entitled to relief under 28 U.S.C. § 2241 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See De Los Santos-Mora v. Warden, Nos. CA-03-118-2; CA-03-119-2 (E.D.Va. Mar. 31, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.